            Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 1 of 15




Sheehan & Associates, P.C.
Spencer Sheehan
60 Cuttermill Rd Ste 409
Great Neck, NY 11021-3104
Telephone: (516) 268-7080
spencer@spencersheehan.com

United States District Court
Southern District of New York                                    7:20-cv-08470

Christopher Wargo, individually and on
behalf of all others similarly situated,
                                 Plaintiff,

                  - against -                               Class Action Complaint

The Hillshire Brands Company,
                                 Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge: The Hillshire Brands Company


       1.      The Hillshire Brands Company (“defendant”) manufactures, distributes, markets,

labels and sells turkey sausage, egg white and cheese breakfast sandwiches within a purported

“whole grain” English muffin under their Jimmy Dean brand (“Product”).

       2.      The Product is available to consumers from retail and online stores of third-parties

and are sold in boxes of four.

       3.      The relevant front label representations include “English Muffin,” “Made With

Whole Grain*,” “18g Protein Per Serving – Excellent Source of Protein,” a picture of the Product

and “Turkey Sausage, Egg White & Cheese Sandwich.”
            Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 2 of 15




       4.      Consumers increasingly prefer whole grain foods because they are aware of the

healthfulness of whole grains relative to non-whole grains.

       5.      Whole grains are nutritionally superior to non-whole grains because they include the

entire grain seed – its endosperm, bran, and germ.1

       6.      The bran and germ of a grain seed contain important nutrients like dietary fiber, and



1
 U.S. DEP’T OF AGRIC. AND U.S. DEP’T OF HEALTH & HUMAN SERVS., supra note 1, at Ch. 1 (click
“A Closer Look Inside Healthy Eating Patterns”).


                                                  2
                Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 3 of 15




vitamins, minerals and antioxidants such as iron, zinc, folate, magnesium, thiamin, niacin,

selenium, riboflavin, manganese, copper, vitamin A, and vitamin B6.

           7.      “Non-whole grains” or “refined grains” have been processed to remove their bran

and germ, thereby removing the dietary fiber and most other nutrients.

           8.      Most refined grains are enriched, a process that adds back some of the previously

removed iron and B vitamins (thiamin, riboflavin, niacin, and folic acid).

           9.      Because of this process, the term “enriched” is often used to describe these refined

grains.2

           10.     Because enriched flour only contains the endosperm, it is white in color because it

mainly consists of starch (“white flour”).

           11.     Other nutrients, including vitamin E, vitamin B6, vitamin K, magnesium,

manganese, potassium, phosphorus, copper, calcium, and selenium, are not added back in.3

           12.     Significantly, the fiber removed is not replaced.

           13.     The 2015 Dietary Guidelines for Americans recommends that at least half of the

grains in a healthy diet should be whole grains.4

           14.     The Scientific Report of the 2015 Dietary Guidelines Advisory Committee found

“strong and consistent evidence” demonstrating that higher consumption of whole grains and

lower intakes of refined grains is associated with decreased risk of cardiovascular disease.5

           15.     The Dietary Guidelines recommend that Americans dramatically increase their


2
    AM. HEART ASS’N, Whole Grains and Fiber, HEART.ORG (2016), http://goo.gl/3g1XVF.
3
  THE WHOLE GRAINS COUNCIL, NUTRIENTS IN WHEAT FLOUR: WHOLE, REFINED AND ENRICHED
(2010), http://goo.gl/rbl80Z (last viewed May 18, 2016).
4
  U.S. DEP’T OF AGRIC. AND U.S. DEP’T OF HEALTH & HUMAN SERVS., Dietary Guidelines for Americans
2015–2020 (8th ed. 2015), available at http://goo.gl/qnyfLi (click “A Closer Look Inside Healthy Eating Patterns”
under “Chapter 1. Key Elements of Healthy Eating Patterns”).
5
  U.S. DEP’T OF AGRIC. AND U.S. DEP’T OF HEALTH & HUMAN SERVS., Scientific Report of the 2015 Dietary
Guidelines Advisory Committee: Advisory Report to the Secretary of Health and Human Services and the Secretary
of Agriculture, at Part D, Chapter 2, pp. 8–9 (Feb. 2015), available at http://goo.gl/YjXWlr.


                                                       3
           Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 4 of 15




intake of whole grains, and that at least 50% of grains consumed be whole grains.6

        16.    Americans have been heeding this advice.

        17.    A 2015 survey found that 64% of Americans have increased their whole grain

consumption in the past five years, and this trend has continued.7

        18.    As of 2015, 31% of Americans reported that they “nearly always” choose whole

grains over non-whole grains, compared to only 4% five years prior.

        19.    Since consumers are seeking more whole grain products, there are more labels which

misrepresent the amount of whole grain they contain.

        20.    The Federal Trade Commission (“FTC”) and FDA have stated that consumers are

likely to perceive whole grain claims to mean that a product is predominantly whole grain.

        21.    This consumer misperception was recently confirmed by an independent study of

consumer perception of wholegrain claims.8

        22.    Respondents showed substantial difficulty in estimating whole grain content of

products found in the marketplace and overestimated the amount of whole grains relative to

refined, enriched grains.

        23.    At least 40% of the time, a whole grain claim resulted in the respondents believing

that the products were entirely or at least half whole grain.

        24.    Though the Product’s front label prominently states “MADE WITH WHOLE

GRAIN,” it is misleading because the primary ingredient in the sandwich portion of the Product


6
  U.S. DEP’T OF AGRIC. AND U.S. DEP’T OF HEALTH & HUMAN SERVS., supra note 1, at Ch. 1 & 2
(click “A Closer Look at Current Intakes and Recommended Shifts”); see also U.S. DEP’T OF
AGRIC. AND U.S. DEP’T OF HEALTH & HUMAN SERVS., supra note 7, at Part D, Chapter 2, pp. 8–9.
7
  Eric Schroeder, Survey Shows Spike in Whole Grains Consumption, FOOD BUS. NEWS, Aug. 31, 2015, available
at http://goo.gl/BRupWU; Elizabeth Crawford, 7 Trends Influencing the Evolution of Health, Wellness and
Consumers’ Views of Food, FOODNAVIGATOR-USA.COM (Jan. 15, 2016, 10:36 AM), http://goo.gl/aCqb7e
(identifying “the emerging focus on ancient grains” as one of seven consumer food trends to grow in 2016).
8
  Jennifer L Pomeranz et al., "Consumer confusion about wholegrain content and healthfulness in product labels: a
discrete choice experiment and comprehension assessment," Public Health Nutrition (2020): 1-8.


                                                       4
           Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 5 of 15




is “ENRICHED WHEAT FLOUR,” shown in the very fine print of the ingredient list on the side

panel.

                                                      INGREDIENTS:    MUFFIN:    ENRICHED
                                                      WHEAT FLOUR (WHEAT FLOUR, MALTED
                                                      BARLEY FLOUR, NIACIN, REDUCED IRON,
                                                      THIAMINE MONONITRATE, RIBOFLAVIN,
                                                      FOLIC ACID), WATER, WHOLE GRAIN
                                                      WHEAT FLOUR, YEAST, WHEAT GLUTEN,
                                                      CONTAINS LESS THAN 2% OF: DEGERMED
                                                      YELLOW CORN FLOUR, DEGERMED
                                                      YELLOW       CORNMEAL,       SODIUM
                                                      BICARBONATE, FUMARIC ACID, CORN
                                                      STARCH, SODIUM ACID PYROPHOSPHATE,
                                                      MONOCALCIUM PHOSPHATE, CALCIUM
                                                      SULFATE, SALT, AMMONIUM CHLORIDE,
                                                      HONEY, CALCIUM PROPIONATE AND
                                                      POTASSIUM SORBATE (PRESERVATIVES),
                                                      SOYBEAN OIL, HIGH FRUCTOSE CORN
                                                      SYRUP, VINEGAR.




         25.    The amount of “WHOLE GRAIN WHEAT FLOUR” in the Product is slightly above

two percent of the total weight of ingredients used in the English muffin portion of the Product.

         26.    The Product contains only two grams of dietary fiber per serving, consistent with a

food with a de minimis amount of whole grain.

         27.    Since the Product contains meat and eggs and makes a whole grain claim, its label is

purportedly subject to approval by the USDA.

         28.    The USDA reviews some whole grain claims and requires that such claims meet

minimum whole grain requirements and be truthful and not misleading.9




9
 The label sketch approval process only requires approval for the initial label. Revisions or subsequent variations to
an approved label are not required to further submit to the label review process.


                                                          5
         Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 6 of 15




       29.    To make a whole grain claim under the USDA rules a product must contain a minimal

quantity of the whole grain component – at least 8 grams of dry whole grain ingredient per labeled

serving size of the meat or poultry product as declared in the nutrition facts panel on the label.

       30.    However, the Product only contains 5 grams of whole grain, as indicated at the

bottom of the side panel – “*THIS PRODUCT PROVIDES 5G OF WHOLE GRAIN IN A 1

SANDWICH SERVING. U.S.D.A. RECOMMENDS 48G OF WHOLE GRAIN EVERY DAY.”




       31.    Thus, the Product does not contain 8g whole grain per serving, nor is the bread part

predominantly whole grain, despite the reasonable expectations that the “made with whole grain”

claim denotes a product with at least a minimum amount of whole grains.

       32.    The marketing of the Product is misleading because the bread portion contains

mostly non-whole grains and contains only a small amount of whole grains.


                                                  6
           Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 7 of 15




        33.    Other than the small print at the bottom of the side of the box indicating the product

has 5 grams of whole grain per serving, no other context is provided for how much 5 grams of

whole grain is, in relationship to the much larger amount of refined grain.

        34.    The Dietary Guidelines recommends that someone consuming 2,000 calories per day

consume 3 ounce-equivalents—or, about 50 grams—of whole grains per day.

        35.    Absent context, as both the FDA and the FTC have warned, consumers can be – and

are – misled by statements about whole grain foods.10

        36.    Defendant is familiar with marketing research and knows that many of its customers

purchase foods with whole grain claims because they believe such products are predominantly

whole grain or contain a non-de minimis amount of whole grain.

        37.    Defendant knows this quality is material to a consumer’s decision to purchase the

Product.

        38.    Defendant deliberately capitalizes on foreseeable consumer misconceptions about

the Product in its marketing and sales schemes.

        39.    Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.

        40.    Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

        41.    The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

        42.    Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for them.


10
  Comments, supra note 11, at 3–4; Experimental Study on Consumer Responses to Whole Grain Labeling Statements
on Food Packages, 77 Fed. Reg. 11,547, 11,547 (Feb. 27, 2012), available at https://goo.gl/aW0Nm8.


                                                      7
          Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 8 of 15




        43.   As a result of the false and misleading labeling, the Product is an sold at a premium

price, approximately no less than $5.98 per box of four, excluding tax, compared to other similar

products represented in a non-misleading way, and higher than the price of the Product if it were

represented in a non-misleading way.

                                       Jurisdiction and Venue


        44.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

        45.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        46.   Plaintiff Christopher Wargo is a citizen of New York.

        47.   Defendant The Hillshire Brands Company, is a Maryland corporation with a

principal place of business in Springdale, Washington County, Arkansas and is a citizen of

Arkansas and Maryland.

        48.   “Minimal diversity” exists because plaintiff Christopher Wargo and defendant are

citizens of different states.

        49.   Upon information and belief, sales of the Product in New York exceed $5 million

per year, exclusive of interest and costs, and the aggregate amount in controversy exceeds $5

million per year.

        50.   Venue is proper in this judicial district because a substantial part of the events or

omissions giving rise to the claim occurred in this District, viz, the decision of plaintiff to purchase

the Product and the misleading representations and/or their recognition as such.

        51.   This court has personal jurisdiction over defendant because it conducts and transacts



                                                   8
          Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 9 of 15




business, contracts to supply and supplies goods within New York.

                                                Parties

        52.   Plaintiff Christopher Wargo is a citizen of New York, Patterson, Putnam County.

        53.   Defendant The Hillshire Brands Company is a Maryland corporation with a principal

place of business in Springdale, Arkansas, Washington County and is a citizen of Arkansas.

        54.   Defendant is one of the largest consumer packaged foods companies in the country.

        55.   During the relevant statutes of limitations for each cause of action alleged, plaintiff

purchased the Product within his district and/or State for personal and household consumption

and/or use in reliance on the representations of the Product.

        56.   Plaintiff Christopher Wargo purchased the Product on one or more occasions during

2020, at one or more stores, including Hannaford Supermarket, 162 Route 22 Pawling NY 12564-

3211.

        57.   Plaintiff bought the Product at or exceeding the above-referenced price because he

liked the product for its intended use and relied upon the front label claims to expect it contained

more whole grain than it did and a non-de minimis amount of whole grain.

        58.   Plaintiff was deceived by and relied upon the Product's deceptive labeling.

        59.   Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

        60.   The Product was worth less than what Plaintiff paid for it and he would not have paid

as much absent Defendant's false and misleading statements and omissions.

        61.   Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's labels are consistent with the Product’s components.




                                                 9
         Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 10 of 15




                                          Class Allegations


        62.   The class will consist of all purchasers of the Product who reside in New York during

the applicable statutes of limitations.

        63.   Plaintiff seek class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

        64.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

        65.   Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        66.   Plaintiff is an adequate representatives because his interests do not conflict with other

members.

        67.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        68.   Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        69.   Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

        70.   Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                                     (Consumer Protection Statute)

        71.   Plaintiff incorporates by reference all preceding paragraphs.

        72.   Plaintiff and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.


                                                  10
         Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 11 of 15




        73.   Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        74.   Defendant misrepresented the substantive, quantitative, qualitative, compositional

and/or organoleptic attributes of the Product.

        75.   The amount and proportion of the characterizing component, whole grain, has a

material bearing on price and consumer acceptance of the Product and consumers do not expect

such a small amount of whole grain in the Product.

        76.   The front label gives the impression the Product has more real whole grain than it

does.

        77.   Plaintiff relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

        78.   Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                       Negligent Misrepresentation

        79.   Plaintiff incorporates by reference all preceding paragraphs.

        80.   Defendant misrepresented the substantive, quantitative, qualitative, compositional

and/or organoleptic attributes of the Product.

        81.   The amount and proportion of the characterizing component, whole grain, has a

material bearing on price and consumer acceptance of the Product.

        82.   The front label gives the impression the Product has more real whole grain than it

does.

        83.   Defendant had a duty to refrain from misleading whole grain claims and knew or

should have known same were false or misleading.




                                                 11
           Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 12 of 15




       84.    This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       85.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       86.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       87.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       88.    Plaintiff incorporates by reference all preceding paragraphs.

       89.    The Product was manufactured, labeled and sold by defendant or at its express

directions and instructions, and warranted to plaintiff and class members that they possessed

substantive, quality, organoleptic, and/or compositional attributes it did not.

       90.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       91.    The amount and proportion of the characterizing component, whole grain, has a

material bearing on price and consumer acceptance of the Product

       92.    This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       93.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       94.    Defendant received notice and should have been aware of these misrepresentations



                                                 12
         Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 13 of 15




due to numerous complaints by consumers to its main office over the past several years regarding

the Product, of the type described here.

       95.   The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       96.   Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                              Fraud


       97.   Plaintiff incorporates by reference all preceding paragraphs.

       98.   Defendant     misrepresented    the    substantive,   quality,   compositional   and/or

organoleptic attributes of the Product.

       99.   The amount and proportion of the characterizing component, whole grain, has a

material bearing on price and consumer acceptance of the Product.

       100. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label and ingredient list, when it knew its statements were neither true nor

accurate and misled consumers.

       101. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       102. Plaintiff incorporates by reference all preceding paragraphs.

       103. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.




                                                   13
         Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 14 of 15




                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

       claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: October 17, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              60 Cuttermill Rd Ste 409
                                                              Great Neck NY 11021-3104
                                                              Tel: (516) 268-7080
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                                14
         Case 7:20-cv-08672-NSR Document 1 Filed 10/17/20 Page 15 of 15




7:20-cv-08470
United States District Court
Southern District of New York

Christopher Wargo, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


The Hillshire Brands Company,


                                         Defendant




                                   Class Action Complaint



                       Sheehan & Associates, P.C.
                        60 Cuttermill Rd Ste 409
                        Great Neck NY 11021-3104
                           Tel: (516) 268-7080
                           Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: October 17, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
